Citation Nr: 1445885	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for traumatic arthritis of the left knee.

2.  Entitlement to an evaluation higher than 10 percent for traumatic arthritis of the right knee.

3.  Entitlement to an evaluation higher than 10 percent for left knee laxity (previously strain).

4.  Entitlement to an evaluation higher than 10 percent for right knee laxity (previously strain).  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  

This matter comes to the Board of the Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the Board remanded the claims for further development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a higher rating for his service-connected right and left knee disabilities.  In his August 2014 written argument, his representative reported that the Veteran indicated that his right and left knee disabilities have worsened since the most recent examination, conducted in September 2012.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of the service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board observes that the Veteran receives ongoing VA treatment for his right and left knee disabilities.  However, a review of the Veteran's electronic record revealed the most recent VA treatment records are current only as of September 2012.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, any additional VA treatment records dated after September 2012 must be associated with the physical or electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of VA treatment for the Veteran's right and left knee disabilities dated since September 2012 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right and left knee disabilities, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected right and left knee disabilities.  

The claims file must be reviewed in conjunction with the examination.  The examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's right and left knee disabilities have on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



